UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-6195


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

TYRONE LAWRENCE HARRIS,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Walter Dekalb Kelley, Jr.,
District Judge. (2:06-cr-00031-WDK-TEM-01; 2:07-cv-00202-WDK)


Submitted:    May 26, 2009                  Decided:   June 15, 2009


Before TRAXLER, KING, and SHEDD, Circuit Judges.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


Tyrone Lawrence Harris, Appellant Pro Se.   Robert John Krask,
Assistant  United  States  Attorney,  Norfolk,  Virginia,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Tyrone Lawrence Harris has filed an appeal from the

district court’s order denying relief on his 28 U.S.C.A. § 2255

(West Supp. 2008) motion.             The order is not appealable unless a

circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1) (2006).

               Because the district court has issued a certificate of

appealability         on   Harris’s    first     claim,      whether      counsel     was

ineffective for failing to note an appeal, we have considered

this   claim     on    the   merits.         Finding    no   clear     error   in     the

district       court’s     credibility        determinations,        we    uphold     the

court’s finding that counsel was not directed to file a notice

of appeal and did not have a duty to consult with Harris under

Roe v. Flores-Ortega, 528 U.S. 470, 478-80 (2000).                        We therefore

affirm the district court’s order in part.

               We will not issue a certificate of appealability as to

Harris’s remaining claims absent “a substantial showing of the

denial    of    a   constitutional          right.”     28    U.S.C.      § 2253(c)(2)

(2006).        A prisoner satisfies this standard by demonstrating

that reasonable jurists would find that any assessment of the

constitutional        claims   by     the    district    court   is       debatable    or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                 Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

                                             2
Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                      We have

independently reviewed the record and conclude that Harris has

not   made    the    requisite    showing.       Accordingly,      we   deny   a

certificate     of   appealability     as   to   Harris’s    remaining     three

claims and dismiss the appeal in part.            We deny Harris’s pending

motions   for   appointment      of   counsel.     We   dispense    with   oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                            AFFIRMED IN PART;
                                                            DISMISSED IN PART




                                       3